Citation Nr: 0722048	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence following T12-L1 
discectomy and fusion beyond July 31, 2005, pursuant to 38 
C.F.R. § 4.30.

2.  Entitlement to an increased initial rating for the 
veteran's neuritis and discogenic and mechanical pain of the 
thoracic spin, status post T12-L1 discectomy and fusion 
(thoracolumbar spine disability), currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her father

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1999 to 
November 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and September 2005rating 
decisions from the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's T12-L1 discectomy and fusion on June 20, 
2005, required convalescence through June 30, 2006.  

2.   The veteran's thoracolumbar spine disability is not 
productive of forward flexion of the thoracolumbar spine to 
30 degrees or less, or of any ankylosis of the entire 
thoracolumbar spine; no significant neurological deficit is 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating 
under 38 C.F.R. § 4.30 from August 1, 2005, through June 30, 
2006, for surgical treatment of a service-connected 
thoracolumbar spine disability on June 20, 2005, have been 
met.  38 C.F.R. § 4.30 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for thoracolumbar spine disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Temporary Total Rating Claim

The veteran is service connected for thoracolumbar spine 
disability.  She was hospitalized at a private facility and 
underwent T12-L1 discectomy and fusion on June 20, 2005.  Her 
private physician, R.S.P. M.D., prescribed a spinal brace 
which was to be worn for three months after the surgery.  The 
veteran has testified that her temporary total rating should 
be extended beyond the one month period of convalescence 
previously assigned (to July 31, 2005) because she had to 
wear a spinal brace for three months after surgery, physical 
therapy could not be initiated until August 8, 2005, because 
of the severity of her post-surgical condition, and she could 
not pick up more than five pound objects for six months after 
the surgery.  

A VA examination was conducted in October 2005.  The examiner 
noted that the veteran had chronic pain, decreased mobility 
and significant functional impairment requiring the regular 
assistance of another individual in attending to the ordinary 
activities of daily living for at least the 12-month period 
following surgery due to significant limitation of motion and 
generalized weakness.  The examiner also stated that her 
activity level and range of motion would remain significantly 
restricted for a total of 12 months following surgery.  She 
would not be able to participate in physical therapy until 
one year after surgery.  She would not be able to flex, 
extend, rotate or laterally bend her spine for one year after 
surgery.  

38 C.F.R. § 4.30(a), (b)(2) provide that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the Schedule, for a period of up to 12 months, 
when it is established that (1) surgery necessitated at least 
one month of convalescence, (2) surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, the necessity for house confinement or continued use 
of a wheelchair or crutches (regular weight- bearing 
prohibited), or (3) there was immobilization by a cast, 
without surgery, of one major joint or more.  

As an initial matter, the issue being decided, entitlement to 
an extended period of convalescence is separate and distinct 
from the issue of entitlement to an increased rating, which 
is being remanded for additional development.  Although the 
veteran stated at her hearing that physical therapy was 
started in August 2005, the VA examiner's description that 
the veteran's significant functional impairment requiring the 
regular assistance of another individual in attending to the 
ordinary activities of daily living as well as the 
significant functional restrictions discussed above for at 
least the 12-month period following surgery is competent 
evidence that the veteran suffered from "severe 
postoperative residuals" as contemplated by 38 C.F.R. § 
4.30(a)(2).  38 C.F.R. § 4.30(b)(2).  Therefore, a temporary 
total rating from August 1, 2005, through June 30, 2006, is 
warranted.  

Since, in this decision, the Board is granting the greatest 
benefit the veteran can receive under 38 C.F.R. § 4.30, any 
failure to notify or assist her pursuant to VA laws and 
regulations is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Increased Initial Rating Claim

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

If there is a deficiency or error regarding the VA's duties 
to notify and assist, this error is presumed prejudicial to 
the claimant.  See Sanders v. Nicholson, No. 2006-7001, slip 
op. at 18 (Fed. Cir. May. 16, 2007); see also Simmons v. 
Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 2007).  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  Id.   

The RO provided the appellant with notice in June 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a March 
2007 statement of the case, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Since the veteran timely appealed the rating initially 
assigned for her thoracolumbar spine disability, the Board 
must consider her possible entitlement to "staged" ratings to 
compensate her for times since filing her claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40. 
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation for her thoracolumbar spine disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243, effective November 
2003.  The symptomatology that the veteran experienced during 
the one-year period subsequent to the June 2005 surgery will 
not be considered as she has already been assigned a 
temporary total rating.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion 
range of motion of the thoracolumbar spine is 230 degrees.  
The normal ranges of motions for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.

The veteran has not met the criteria for a higher initial 
evaluation under Diagnostic Code 5243, as she demonstrated 90 
degrees forward bending on January 2004 VA examination and 60 
degrees forward bending on November 2006 VA examination.  No 
spinal ankylosis has been shown.  

After reviewing the record, the Board further finds that a 
separate disability rating based on neurological residualsis 
not warranted because the objective medical evidence does not 
demonstrate that the veteran suffers from a separate 
neurological disability distinct from her thoracolumbar spine 
disability.  In fact, the neurological portions of the 
January 2004 and November 2006 VA examinations were normal, 
and a private medical examination in December 2004 showed 
that she was neurologically intact.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders. 

Furthermore, there is no evidence suggesting that the veteran 
suffered from intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, to 
warrant consideration for an increased rating under the 
applicable criteria.   Incapacitating episodes are defined in 
the rating schedule as periods of acute signs and symptoms 
requiring bed rest prescribed by a physician.  The record 
does not show that the veteran was prescribed bed rest.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  An increased 
evaluation for the veteran's back disability is not warranted 
on the basis of functional loss due to pain or weakness in 
this case, as the veteran's symptoms are supported by 
pathology consistent with the assigned 20 percent rating, and 
no higher.  In this regard, the Board observes that the 
veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the veteran's back is 
contemplated in the currently assigned 20 percent disability 
evaluation.  The examiner who conducted the November 2006 VA 
examination stated that assigning additional functional loss 
due to pain, pain on repeated use, fatigue, weakness, lack of 
endurance, or incoordination cannot be specified without 
resorting to speculation.  

As the 20 rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, excluding the period when 
the temporary total rating was in effect, there is no basis 
for staged ratings pursuant to Fenderson.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a higher initial evaluation for the veteran's thoracolumbar 
spine disability.  





	(CONTINUED ON NEXT PAGE)



ORDER

An extension of temporary total evaluation from August 1, 
2005, through June 30, 2006, under 38 C.F.R. § 4.30 based on 
the need for convalescence following surgery for service-
connected thoracolumbar spine disability is granted.

An initial evaluation in excess of 20 percent for 
thoracolumbar spine disability is denied.  



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


